 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 356 
In the House of Representatives, U. S., 
 
June 8, 2009 
 
RESOLUTION 
Expressing support for the designation of February 8, 2010, as Boy Scouts of America Day, in celebration of the Nation’s largest youth scouting organization’s 100th anniversary. 
 
 
Whereas Boy Scouts of America was incorporated by Chicago publisher, William Boyce, on February 8, 1910, after learning of the Scouting movement during a visit to London;  
Whereas, on June 21, 1910, a group of 34 national representatives met, developed organization plans, and opened a temporary national headquarters in New York;  
Whereas the purpose of Boy Scouts of America is to teach America’s youth patriotism, courage, self-reliance, and kindred values;  
Whereas by 1912, Scouts were enrolled in every State;  
Whereas in 1916, Congress granted Boy Scouts of America a Federal charter;  
Whereas each council will commit each Boy Scout to perform 12 hours of community service yearly, totaling 30,000,000 community service hours each year;  
Whereas membership since 1910 totals more than 111,000,000 scouts and is found in 185 countries around the world;  
Whereas the organization will present the 2 millionth Eagle Scout award in 2009;  
Whereas more than 1,000,000 adult volunteer leaders selflessly serve young people in their communities through organizations chartered by the Boy Scouts of America;  
Whereas these men and women often neither receive nor seek the thanks of the public;  
Whereas February 8, 2010, would be an appropriate day to designate as “Boy Scouts of America Day” in celebration of the Boy Scouts of America’s 100th anniversary; and  
Whereas Boy Scouts of America endeavors to develop American citizens who are physically, mentally, and emotionally fit, have a high degree of self-reliance as evidenced in such qualities as initiative, courage, and resourcefulness, have personal values based on religious concepts, have the desire and skills to help others, understand the principles of the American social, economic, and governmental systems, take pride in their American heritage and understand our Nation’s role in the world, have a keen respect for the basic rights of all people, and are prepared to participate in and give leadership to American society: Now, therefore, be it  
 
That the House of Representatives supports the designation of “Boy Scouts of America Day” in celebration of its 100th anniversary.  
 
Lorraine C. Miller,Clerk. 
